.DISSENT CHUTICH, Justice (dissenting). The majority asserts that intent is a prerequisite to premeditation. Applying this assertion to the facts here, the majority concludes that a single comment about premeditation during defense counsel’s 28-page closing argument requires us to hold that defense counsel conceded the element of intent, even though counsel stressed that, “[the] intent element is the one that is in question here”—an assertion that he then emphasized nine times during his closing argument.1 Because the record shows that defense counsel did not concede every' element of the chargéd offenses, leaving nothing left in dispute, the majority’s reliance on the per se rule of ineffective assistance of counsel is misplaced. Accordingly, I respectfully dissent. I. The Sixth Amendment guarantees-criminal defendants the right to effective assistance of counsel. McMahn v. Richardson, 397 U.S. 759, 771 n.14, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970); State v. Hokanson, 821 N.W.2d 340, 357 (Minn. 2012). To establish a violation of the right to effective assistance of counsel, a defendant must show that his or her attorney’s representation fell below an objective standard of reasonableness and there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 687-88, 692, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Gail v. State, 732 N.W.2d 243, 248 (Minn. 2007). Certain unprofessional errors, however, always warrant a new proceeding. One such error is when defense counsel concedes a defendant’s guilt without his or her consent. State v. Prtine, 784 N.W.2d 303, 317-18 (Minn. 2010) (“When counsel for the defendant admits a defendant’s guilt without the defendant’s consent, the counsel’s performance is deficient and prejudice is presumed.”). This per se rule reflects the importance of the decision to concede guilt, which waives several constitutional rights and effectively guarantees that the defendant will be punished for the alleged acts. Boykin v. Alabama, 395 U.S. 238, 242, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969) (stating that after a plea of guilty, “nothing remains but to give judgment and determine punishment”); State v. Wiplinger, 343 N.W.2d 858, 861 (Minn. 1984) (stating that the decision to admit guilt is so critical that it must remain with the defendant). Consequently, we have applied the per se rule when defense counsel has conceded every element of the charged offense and left nothing in dispute. See, e.g., Prtine, 784 N.W.2d at 317-18 (applying. the per se rule when defense counsel conceded every element of second-degree intentional murder while discussing the defendant’s claim of self-defense); State v. Jorgensen, 660 N.W.2d 127, 133 (Minn. 2003) (explaining that defense counsel’s strategy was to admit all the elements of second-degree intentional murder in an effort to increase credibility with the jury and to obtain an acquittal on the most serious charge). According to the majority, defense counsel conceded both premeditation and intent when he told the jurors, ‘We’re not really disputing the premeditation part,” and therefore the per se rule of deficient performance applies.2 Although there is no doubt that intent and premeditation are distinct elements of first-degree premeditated murder, Minn. Stat. § 609.185(a)(1) (2016) (defining first-degree murder as “caus[ing] the death of a human being with premeditation and with intent to effect the death of the person”), the majority asserts that “by definition” the elements of intent and premeditation are inextricably linked. More specifically, the majority asserts that intent is a legally required prerequisite to premeditation because we have said “premeditation” requires “some amount of time to pass between the formation of the intent and the carrying out of the act.” State v. Moore, 481 N.W.2d 355, 360 (Minn. 1992). I need not consider whether this assertion accurately describes Minnesota law because, even applying this principle, a concession of intent was not made here. A. If the majority’s assertion concerning the inextricable link between intent and premeditation is accurate, it is illogical to hold that defense counsel conceded premeditation during his closing argument when he repeatedly challenged the required prerequisite of intent. Since premeditation requires some time to pass after the intent to kill was formed, if no intent to kill is ever formed, premeditation cannot occur. The record shows that defense counsel vigorously challenged the element of intent throughout the case, including during closing arguments. At the beginning of his closing argument, defense counsel told the jurors, “I’ll submit to you, right now, that after hearing the facts and the law and the evidence, again, very briefly, you’ll be left with, really no other choice but to find Mr. Luby not guilty because he could not formulate intent.”3 (Emphasis added.) He highlighted this message throughout his closing argument, telling jurors: “[w]hat we are negating ... is the intent,” “he’s intoxicated and not able to formulate intent,” “you have the lack of intent because of intoxication,” “he just wasn’t capable of forming intent,” and “you have to find him not guilty” because “the law offers [intoxication] as a negation of the intent.” (Emphasis added.) Defense counsel also emphasized the significance of the intent element, telling the jurors: “the most important element in this case, is the intent element,” “[y]ou should consider ... whether the Defendant was capable of forming the required intent,” and you need to decide “whether Mr. Luby was - intoxicated to the point that he was incapable of forming intent’’ (Emphasis added.) This record establishes that defense counsel vigorously challenged the element of intent during his closing argument. If accurate, the majority’s assertion—that intent is a prerequisite to premeditation—logically precludes a conclusion that, defense counsel conceded premeditation when he vigorously'challenged intent throughout the trial. Accordingly, even using the majority’s analysis, the per se rule of ineffective assistance of counsel would not apply because defense counsel did not concede the elements of intent or premeditation.4 ■ B. On the other hand, if the majority’s assertion concerning the inextricable link between intent and premeditation does not hold true, any concession of premeditation has no effect on the element of intent. Minnesota statutes and our case law make' clear that premeditation and intent are distinct elements of first-degree murder. Minn. Stat. § 609.185(a)(1); Moore, 481 N.W.2d at 360. Under this analysis, counsel would have had to state specifically that he was conceding intent for us to hold that intent was conceded. Counsel made no such concession. Instead, he expressly stated numerous times that the element of intent was “in question.” In sum, if one assumes that the majority’s inextricable link between intent and premeditation is not sound, the per se rule of ineffective assistance of counsel cannot be invoked. Here, because defense counsel expressly stated that the element of intent was “in question,” the alleged concession of premeditation had no effect-on the element of intent,5  II. Under either of the two theories discussed above, the per se rule of ineffective assistance of counsel-simply does not apply. But this conclusion does not end the analysis because counsel may have otherwise been ineffective under Strickland. As mentioned above, a criminal defendant is entitled to a new trial if he or she can show that defense counsel’s representation “fell below an objective standard of reasonableness” and “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the’ proceeding would have been different.” Strickland, 466 U.S. at 687, 104 S.Ct. 2052; Gail, 732 N.W.2d at 248. I need not decide whether defense counsel’s comment about premeditation fell below an objective standard of reasonableness, however, because, even if it did, Luby has not shown that the result of the proceeding would have been different. See State v. Blom, 682 N.W.2d 578, 624 (Minn. 2004) (“We need not evaluate both factors if either one is determinative.”). To determine whether the result of the proceeding would have been different, an appellate court must consider "the totality of the evidence before the- factfinder.” State v. Nissalke, 801 N.W.2d 82, 111 (Minn. 2011) (quoting Gates v. State, 398 N.W.2d 558, 562 (Minn. 1987)). When the evidence of guilt is “very strong,” we have concluded that the result of the proceedings would not have been different. Gates, 398 N.W.2d at 563. Here, the evidence of premeditation is very strong. In evaluating whether premeditation existed we consider a number of factors, including “motive, and the nature of the killing.” Loving v. State, 891 N.W.2d 638, 644 (Minn. 2017). Luby had a motive to murder K.A. because he was angry and fought with her before the killing. See State v. Hurd, 819 N.W.2d 591, 600-01 (Minn. 2012) (describing evidence that the defendant was angry and fought with the victim as motive evidence relevant to premeditation). In addition, the nature of the killing also provides strong support for a finding of premeditation. K.A. was stabbed over 70 times and the killing took place over a period of hours. See Hurd, 819 N.W.2d at 601 (explaining that evidence of “a long and severe attack” may be- enough to prove premeditation); State v. Smith, 367 N.W.2d 497, 501 (Minn. 1985) (observing that 40 stab wounds were probative of premeditation). Moreover, Luby stabbed K.A. in vital areas of her body, including her throat and abdomen. See State v. Chomnarith, 654 N.W.2d 660, 665 (Minn. 2003) (concluding that evidence that the defendant inflicted wounds to vital areas of the victim’s body supported a finding of premeditation). In light of this powerful evidence of premeditation, Luby has not established that, but for,defense counsel’s single passing comment about.premeditation during closing argument, the outcome of the trial would have,-been different. In sum, because defense counsel’s isolated comment about premeditation during his 28-page closing argument did not concede every element of the ¡charged offenses, leaving nothing left in -dispute, and because Luby has' failed to establish a reasonable probability that, but for defense counsel’s single statement about premeditation, -the result -of the proceeding would have been different, I would affirm Luby’s convictions for first- and second-degree murder.  . The seven1 word passing comment about premeditation appears in the following context: "First degree murder requires premeditation and the intent to kill. The instruction will be given to you in writing so you can go over it. Were not really disputing the premeditation part. I would submit to you that intent element is the one that’s in question here. For the second degree, same as first-degree, but without premeditation.” (Emphasis added.)   . The majority contends that a reasonable juror would have concluded that defense counsel’s isolated comment about premeditation was a concession of guilt based in part upon a later exchange that occurred among the prosecutor, defense counsel, and the court during the prosecutor’s rebuttal closing. I disagree. The district court has "the duty” to ensure that an accused receives a fair trial. State v. Litzau, 650 N.W.2d 177, 185 n.6 (Minn. 2002), If, as the majority contends, defense counsel stood before the jury and actually conceded his client's guilt to all of the charged offenses, including first-degree murder, one would expect the district court's response to be more vigorous than an instruction that jurors "rely on their recollection of the arguments and the facts in the case.” In my view, the district court's tepid response to defense counsel’s passing comment about premeditation and defense counsel’s later objection to the prosecution’s characterization of that remark actually undermines the contention that a reasonable juror would have understood the single statement about premeditation to have conceded guilt to first-degree murder.   . Defense counsel laid the ground work for this argument throughout the trial. During his opening statement he implored the jurors to: "pay attention to the word intent. The word, intent, is what really will be in dispute here, I anticipate, at the end of the trial.” Defense counsel continued that he would "be disputing ... intent.” During Luby's direct examination, defense counsel asked if he had an intent to kill K.A., to which Luby replied, "I never had an intent to kill [her].”   . Because defense counsel did not concede premeditation, we need not consider whether Luby was’denied hi's constitutional right to have a jury determine his guilt on every element of the charged offenses.   . If. defense counsel conceded the premeditation element, we must consider the district court's failure to obtain the defendant’s personal waiver of the right to a jury trial on a stipulated element of the charged offense of first-degree murder. See State v. Kuhlmann, 806 N.W.2d 844, 850 (Minn. 2011) (discussing the court’s failure to do so). Based on the record, the alleged error was harmless because, as set forth below,- the evidence of Luby’s premeditation is so overwhelming that no reasonable juror could have concluded that the murder was not premeditated. See Neder v. United States, 527 U.S. 1, 8-9, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999) (applying harmless error test when the jury instructions erroneously-' omitted an element of the charged offense).